BUSSEY, Presiding Judge:
Billy Otis McCarty, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Oklahoma of the offense for Robbery with Firearms. His punishment was fixed at ten (10) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
At the non-jury trial, parties stipulated to the evidence which was, in summary, to the effect that on August 19, 1970, defendant entered the Safeway Store at 1017 Northwest Sixth Street in Oklahoma City, produced a gun, required an employee, Maupin, to put over $1,000 in a sack, and took the money, locking the employees in a compartment in the store. The defendant did not testify, nor was any evidence offered in his behalf.
Defendant, on appeal, offers two assignments of error, neither of which possess sufficient merit to be discussed in this opinion. Suffice it to say that from the foregoing recital of facts, defendant’s contention that the evidence was insufficient *1092to support the verdict of the jury is patently frivolous.
The second contention, that the punishment is excessive, is likewise wholly without merit. The trial court originally assessed the sentence of twenty (20) years, but later reconsidered, and reduced the sentence to ten (10) years imprisonment.
The Record is free of any error which would justify modification or require reversal. The judgment and sentence is, accordingly, affirmed.
BRETT, J., concurs in results.
NIX, J., concurs.